Case 2:19-cv-00468-NGG-SMG Document 10 Filed 09/30/19 Page 1 of 2 PageID #: 73


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


  STRIKE 3 HOLDINGS, LLC,
                                                       Civil Action No. 2:19-cv-00468-NGG-SMG
                        Plaintiff,

  v.

  JOHN DOE subscriber assigned IP address
  24.45.181.232,

                        Defendant.


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                       WITHOUT PREJUDICE OF JOHN DOE

        PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe

 (“Defendant”) from this action without prejudice.       John Doe was assigned the IP address

 24.45.181.232. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

 Plaintiff’s Complaint nor filed a motion for summary judgment.

        Consistent herewith Plaintiff consents to the Court having its case closed for administrative

 purposes.

 Dated: September 30, 2019                    Respectfully submitted,


                                              By:     /s/ Jacqueline M. James__
                                                      Jacqueline M. James, Esq. (#1845)
                                                      The James Law Firm, PLLC
                                                      445 Hamilton Avenue, Suite 1102
                                                      White Plains, New York 10601
                                                      T: 914-358-6423
                                                      F: 914-358-6424
                                                      E-mail: jjames@jacquelinejameslaw.com
                                                      Attorneys for Plaintiff




                                                  1
Case 2:19-cv-00468-NGG-SMG Document 10 Filed 09/30/19 Page 2 of 2 PageID #: 74


                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2019, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

 and interested parties through this system.


                                                     By: /s/ Jacqueline M. James__
                                                            Jacqueline M. James, Esq.




                                                2
